Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	 Any objection or rejection of record in the previous Office Action, mailed on 06/30/2020, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments. 
Currently, claims 1-3, 5-6, 12, and 16-24 are pending in the instant application. Claims 16-24 are new claims. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
Claims 1-3, 5-6, 12, and 16-24 are under the examination. 
Claims 4, 7-11, and 13-15 are cancelled.
3.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
4.	Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-6, 12, 16, and 23-24 are rejected under 35 U.S.C. 102 as being anticipated by Pressure Biosciences Inc. Application Note, 2 pages publication (https://www.pressurebiosciences.com/news/publications-by-type/archived-publications-and-posters/an-1006-v1-detection-of-propionibacterium-acnes-16s-rrna-and-lipase-genes-from-sebum-samples-collected-on-lipid-specific-adhesive-skin-strips-and-processed-by-pressure-cycling-technology-pct-10-04-09) (2009). This rejection was previously presented and has been rewritten to address the amendment to the claims.
 With regard to claim 1, the claim recites a method for preparing a nucleic acid derived from human subject, comprising isolating the nucleic acid from skin surface lipids collected from a skin surface lipid sample of the human subject, wherein the nucleic acid is human RNA. Instant specification discloses that the term "skin surface lipids” (see below).  

    PNG
    media_image1.png
    339
    917
    media_image1.png
    Greyscale


The reference further teaches collecting sebum samples using the strips from human skin (e.g. forehead or neck) from a volunteer who was clinically diagnosed with acne, and from four volunteers who appeared to have normal healthy skin (p 1, para.3). In addition, the reference describes that sebum is an oily secretion produced by the sebaceous glands in the skin (p 1 para 1). The sebum samples from the skin strips were processed and purified to isolate RNA from the sample (p1, para. 4-5). The reference teaches using sebum samples from normal healthy skin and detecting RNA in the samples via RT-PCR technique (p 1 p 3-6, Figure 1 Lower gel). Thus, the reference teaches isolating the nucleic acid from skin surface liquid collected from human skin and detecting human RNA that encompasses human RNA obtained from sebum of healthy skin. 
With regard to claims 2 and 23-24, the reference teaches perform sebum collection from human skin from both human subjects who were clinically diagnosed with acne and human subjects who appeared to have normal healthy skin (p 1 para 3). Thus, the reference teaches the meth of collecting the skin surface lipids comprising secretions from the sebaceous glands of the human subject. In addition, the reference teaches collecting the sample from human skin on a face or head of the subject (e.g. forehead) (p 1 para 3). 
claim 3, which depends from claim 1, the reference teaches collecting the skin surface lipid samples from forehead or neck (p.1 para.3). The claim recites “wherein the skin surface lipids do not comprise skin surface lipids on the skin of the palm, back, sole or finger”.
With regard to claim 5, the claim recites that the human RNA comprises one or more RNAs having a length of 200 nt or more. With regard to claim 6, the claims recites “wherein the human RNA is at least one selected from the group consisting of mRNA and lincRNA”. With regard to claim 12, the claim recites “further comprising determining a gene expression level of one or more genes of the human subject based on the isolated human RNA”.
With regard to claims 5-6 and 12, the reference teaches detecting one or more human mRNA and determining a gene expression level from the samples having a length more than 200 nt, as evidenced by Figure 1 and Figure 2. The reference teaches method of purification of RNA and amplification of RNA to result RT-PCR products as shown in Figure 1 and Figure 2 that indicate consisting mRNA isolated from human sebum sample. For example, RT-PCR products in Figure 1 that were amplified from RNAs samples of the human subject diagnosed with acne (1B-4B) and normal healthy skin (N1 and N2), exhibited 746 bp for human B-actin gene, indicating the size of RNA. Additionally, the reference teaches using pressure cycling technology (PCT) to induce cell lysis from biological samples (e.g. sebum) (p 1 para 2 and para 4). 
Thus, the teachings of the reference indicate the capability of determining human mRNA (e.g. human B-actin gene expression) having a length of 200 nt or more using the sebum of the skin sample in the method taught by the reference. Furthermore, the 
With regard to claim 16, the reference teaches using lipid-specific adhesive skin strips which is commercially available to collect sebum samples from human skin. The reference teaches that “prior to collection, the skin (forehead or neck) was wiped thoroughly using a piece of all-purpose dressing wetted with DEPC treated water. An adhesive skin strip was then applied to the skin with the smooth side down, and gently pressed to ensure good contact. The strip was allowed to stay on the skin until it was stiff to the touch (~5 to 10 min). The strip was then carefully peeled from the skin and either processed…” (p 1 para 3). The reference further teaches using pressure cycling technology (PCT) to induce cell lysis from biological samples (e.g. sebum) (p 1 para 2 and para 4). The reference also teaches a series of method steps of collecting sebum using the strip and performing PCT to process the sebum, indicating that the sebum from the human skin can be absorbed by the lipid-specific adhesive strips. Thus, this is considered the reference uses a surface skin lipid absorbent material to apply to skin of the human subject to collect the sample. 
Response to Argument
7.	The response traverses the rejection on page 5 of the remarks mailed 12/29/2020.  
The response asserts that “the Pressure Biosciences Document does not teach or suggest "isolating the nucleic acid from skin surface lipids collected from a skin surface lipids sample of the human subject, wherein the nucleic acid is human RNA" as amended claim 1 recites. The Pressure Biosciences Document describes "a rapid 
Pressure Biosciences Document teaches collecting SSLs sample from health skin and detecting RNA in method. The rejection has been rewritten and the limitation of the instant claims are precisely addressed in the rejection. The rejection is maintained. 
Claim Rejections - 35 USC § 103 
(New Ground Necessitated by Amendment)
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1-3, 5-6, 12, and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (Journal of Investigative Dermatology; 2006; 126: 2234-2241, cited IDS dated 06/05/2018 and cited Non Patent Literature 2 in the specification), in view of  Seth (Pub. No.: US 2002/0110655 Al, publication date of 15 August 2002).
 With regard to claim 1, the claim recites a method for preparing a nucleic acid derived from human subject, comprising isolating the nucleic acid from skin surface lipids collected from a skin surface lipid sample of the human subject, wherein the nucleic acid is human RNA. Instant specification discloses that the term "skin surface lipids” (see below).  

    PNG
    media_image2.png
    328
    887
    media_image2.png
    Greyscale

Regarding “skin surface lipid (SSL) sample of the human”, Clarys and Barel teaches the followings (Clarys and Barel. Clinics in Dermatology; 1995; 13: 307-321). SSL mixture has dual origins of SSLs, resulting in a mixture of epidermal components 
With regard to claim 1, Benson et al. teaches a method that comprises collecting skin samples from psoriatic lesion and non-lesion sites from the human patients using tape strips (abstract). Benson et al. teaches using the adhesive tape to recover more RNA from normal skin (p.2239 col 2 para 1). Benson et al. teaches the method of isolating RNA from the tape via a technique that comprises simultaneously extracting the tape in a buffer and processing pressure cycling technology to lyse skin cells. (p. 2239 col 2 para 2). Benson et al. further teaches performing quantitation of mRNA (see p. 2240 col 1). Furthermore, Benson et al. teaches preparing RNA to detect gene expressions of mRNAs (i.e. tumor necrosis factor α, IFNγ, Krt-16, CD2, IL-23A, IL-12B, and vascular endothelial growth factor) associated with psoriatic lesion in a majority of claim 12)
Accordingly, it is considered having SSLs including sebum in the sample taking process of Benson et al. However, Benson et al. does not explicitly describe collecting SSLs from human skin. 
Seth teaches a method of collecting sebum or surface oil from human skin using an oil absorbent skin wipe material (e.g. oil absorbing porous film-like material) (para 0001-0002, para 0008, para 0015, para 0027). Seth teaches that the material has excellent absorption of skin oils per unit area (para 0022, para 0029). Seth further teaches using the oil absorbing film to collect oil from the user’s face and adjusting the thickness of the film to be suitable use for absorbing oil from the face (para 0002-0004, para 0029-0031).
Therefore, it would have been prima facie obvious to one having ordinary skills in the art prior to the filing date of the invention, to have modified the method of Benson et al. using adhesive tape in skin sample collecting process, with the method of using skin surface oil-absorbing material, as taught by Seth. Both Benson et al. and Seth teach collecting the samples via skin surface by applying the materials (e.g. tape or film). Seth teaches collecting sebum via absorbent film on the face. Furthermore, Benson et al. teaches the method of extracting RNA from collected skin components. Thus, it is obvious to substitute the method of using oil absorbing film that can collect sebum, as taught by Seth, with the method of using tape for sample collecting, as taught by Benson et al, in order to provide the method that is capable of absorbing SSLs (e.g. claims 2-3)
With regard to claim 3, Benson et al. teach collecting the skin surface lipid samples from non-lesion sites which include deltoid, mastoid, bilateral sites on the back at the level of the mid trapezius, non-extensor sites above the elbow and knee (p.2239 col 1). The claim recites “wherein the skin surface lipids do not comprise skin surface lipids on the skin of the palm, back, sole or finger”. 
With regard to claim 5, which depends from claim 1, the RNA comprises one or more RNAs having a length of 200 nt or more. The reference teaches detecting mRNA of β-actin and other mRNA (p.2235 col 1, Table 1). This inherently indicates one or more RNAs having a length of 200 nt or more, as evidenced above in this office action. 
With regard to claim 6, which depends from claim 1, wherein the RNA is at least one selected from the group consisting of mRNA and lincRNA. The reference teaches that RNAs from the samples are mRNA (Table 1-3).
	With regard to claims 16 and 23-24, Seth teaches a method of collecting sebum or surface oil from human skin using an oil absorbent skin wipe material has excellent absorption of skin oils per unit area (e.g. oil absorbing porous film-like material) (para 0001-0002, para 0008, para 0015, para 0027-0029). Seth further teaches using the oil absorbing film to collect oil from the user’s face and adjusting the thickness of the film to be suitable use for absorbing oil from the face (para 0002-0004, para 0029-0031). 
 	With regard to claims 17-18, the claims are directed to using oil-blotting material in the method. The specification does not specifically define oil-blotting paper material or oil-blotting film (see para 18). Thus, oil-blotting material is 
With regard to claims19-20, the claims recite “impregnating the surface skin lipid absorbent material with a highly lipid-soluble solvent prior to said applying”. Seth teaches methods of making oil-absorbing materials by varying the parameters and materials to have better absorption of oil from the skin including porosity, using additives, thickness (para 21-32, para 0036-0037). For example, Seth teaches the method of producing the material with a porous stretched thermoplastic film having fine voids that has excellent absorption of skin oil per unit (see para 0022). Seth further teaches that “since the thermoplastic film has a structure with a uniform distribution of many fine voids, prior to wiping of skin oils from the skin surface it appears non-transparent due to light dispersion by the pore structures” (para 0022). This indicates that the teachings of Seth cover performing to have the oil-absorbent material which possesses high lipid solubility prior to applying to the skin. Thus, it is obvious to perform impregnating the surface skin lipid absorbent material with a highly lipid-soluble solvent prior to applying to the skin. The ordinary artisan would be able to perform this process. 
With regard to claims 21-22, Seth teaches the method of making oil-absorbing materials including thermoplastic material (see para 0022-0028). The method does not indicate having a water in the process.  

Response to Argument 
10.	The response traverses the rejection on pages 6-7 of the remarks mailed 12/29/2020.  
The response asserts that “Benson's study is limited to isolating from an epidermis sample (specifically tape harvested epidermis, see e.g. Benson's abstract), not a "skin surface lipids sample."
The response asserts that “However, De Luca and Valacchi does not involve tape-harvested epidermal samples. To the contrary, the reference states "SSLs were sampled from the forehead and upper chest, with diethyl ether cup extraction." Thus, it provides no reason to think that an epidermis sample obtained by tape harvesting would contain any SSLs. More importantly, the experimental data in the present specification proves that a skin surface lipids sample allows isolation of distinct human RNA that is not present in an epidermis sample obtained by tape harvesting as taught by Benson” and “This remarkable advantage of isolating distinct kinds of human RNA from skin surface lipids of a skin surface lipids sample which are not obtained from an epidermis sample is neither taught nor suggested by Benson”.
This response has been thoroughly reviewed but not found persuasive. However, the rejection has been modified with additional prior art that addressed the newly limitations of the instant claims. 
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/W.T.J./Examiner, Art Unit 1634                                                                                                                                                                                                        

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634